Exhibit 10.24




VERITIV CORPORATION
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
(2020 Revision)
This certifies that Veritiv Corporation (the “Company”) grants to the Grantee
named below, subject to the provisions of the Veritiv Corporation 2014 Omnibus
Incentive Plan (the “Plan”) and this Restricted Stock Unit Award Agreement (this
“Award Agreement”), including the attached terms and conditions (which are
incorporated herein and made a part of this Award Agreement), the following
number of Restricted Units, on the Grant Date set forth below (the “Restricted
Stock Units”). Capitalized terms used but not defined in this Award Agreement
shall have the meanings assigned to such terms in the Plan. Each Restricted
Stock Unit represents the contingent right to receive one Share.1


Name of Grantee:    [[FIRSTNAME]] [[LASTNAME]]


Number of Restricted Stock Units:  [[SHARESGRANTED]]


Grant Date:     [[GRANTDATE]]


Vesting Dates:    Twenty-five percent (25%) of the Restricted Stock Units shall
vest on each of the first, second, third and fourth anniversaries of the Grant
Date.
        
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Grant Date, and the Grantee has also
executed this Award Agreement.


VERITIV CORPORATION


             
By:
Title:


I acknowledge that I have received a copy of the Plan and that I have carefully
reviewed the terms of this Award Agreement (including the attached terms and
conditions) and wish to be eligible to receive the Award described herein. I
agree to comply with the terms of this Award Agreement (including the attached
terms and conditions) in order to be eligible to receive this Award.




GRANTEE




             
[[FIRSTNAME]] [[LASTNAME]]


1 Awards to executives outside the U.S. to provide for cash settlement, instead
of settlement in Shares





--------------------------------------------------------------------------------



VERITIV CORPORATION
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD


Veritiv Corporation (the “Company”) has granted an Award of Restricted Stock
Units under the Plan to the Grantee named in this Award Agreement, subject to
the provisions of the Plan and the terms and conditions set out below, which are
incorporated into and made a part of this Award Agreement. Capitalized terms
used but not defined in this Award Agreement shall have the meanings set forth
in the Plan.


        1. Crediting of Restricted Stock Units. Each Restricted Stock Unit shall
represent the contingent right to receive one Share, subject to the terms and
conditions of the Plan and this Award Agreement, and shall at all times be equal
in value to one Share. The Restricted Stock Units shall be credited to a
notional account established for the Grantee until payment in accordance with
Section 4 hereof.


2. Vesting.


        (a) The Restricted Stock Units shall become vested and nonforfeitable on
each of the applicable Vesting Dates, as set out in this Award Agreement,
provided that the Grantee remains in the continuous employment or other service
of the Company and its Subsidiaries through the applicable Vesting Date, except
as otherwise provided herein.


        (b) Notwithstanding Section 2(a), if the Grantee’s continuous employment
or other service with the Company and its Subsidiaries terminates prior to a
Vesting Date (i) as a result of the Grantee’s (A) death, (B) Disability, or (C)
Retirement (defined as the Grantee’s voluntary termination of employment, with
the consent of the Administrator (or the Administrator’s delegate) at or after
age 60 with at least five years of service with the Company and its
Subsidiaries) or (ii) if the Grantee is a participant in the Company’s Executive
Severance Plan, under any circumstances that would entitle the Grantee to the
accelerated vesting of an equity or equity-based award pursuant to the terms of
such plan, a pro rata portion of the Restricted Stock Units that are scheduled
to vest on the first Vesting Date following the date of such termination shall
become vested, determined by multiplying the number of Restricted Stock Units
that would have become vested on such Vesting Date had the Grantee’s employment
continued through such date by a fraction, the numerator of which is the number
of days of continuous employment or other service completed by the Grantee after
the most recent Vesting Date (or, if the termination occurs prior to the first
Vesting Date, after the Grant Date) and the denominator of which is 365.


        (c) In the event of a Change in Control prior to date on which the
Restricted Stock Units have become fully vested:


         (i) If the Restricted Stock Units are honored, assumed or substituted
in the form of an Alternative Award, and the Grantee’s continuous employment or
other service with the Company and its Subsidiaries is terminated after the
Change in Control and prior to the date on which the Restricted Stock Units have
become fully vested (A) by the Company or a Subsidiary without Cause, or (B) if
the Grantee is covered by a severance plan, employment agreement or offer letter
with the


2

--------------------------------------------------------------------------------



Company or a Subsidiary that provides for severance benefits in the event of a
termination by the Grantee for Good Reason, by the Grantee for Good Reason, then
the Restricted Stock Units, to the extent not previously vested or forfeited,
will vest in full, without pro ration, effective upon such termination of the
Grantee’s employment with the Company and its Subsidiaries.


         (ii) If the Restricted Stock Units are not honored, assumed or
substituted in the form of an Alternative Award, then the Restricted Stock Units
will vest in full, without pro ration, effective upon such Change in Control.


        (d) For purposes of this Section 2, the continuous employment or other
service of the Grantee with the Company and its Subsidiaries shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an Employee of the Company and its Subsidiaries, by reason of the transfer of
his or her employment or other service among the Company and its Subsidiaries.


3. Forfeiture of Restricted Stock Units.


        (a) Except as otherwise provided in Section 2 of this Award Agreement or
as otherwise determined by the Committee or as otherwise provided in the
Grantee’s employment agreement (if any) with the Company or a Subsidiary
(including, without limitation, an offer letter), or as otherwise provided in a
Company severance or other agreement (if any) to which the Grantee is a party or
participant, all unvested Restricted Stock Units will automatically be forfeited
without further action by the Company or the Grantee if the Grantee’s employment
or other service with the Company and its Subsidiaries terminates for any reason
(including, without limitation, in the event of termination of the Grantee’s
employment or other service by the Company or a Subsidiary for Cause).


        (b) If the Company determines that the Grantee has committed an act of
Misconduct either during employment or other service or within 180 days
thereafter, the Company or Affiliate may cause the Restricted Stock Units to be
forfeited, regardless of whether or not such Restricted Stock Units had
previously become vested, or, if paid, the Company shall be entitled to
repayment of the Restricted Stock Units previously paid under this Award
Agreement (by return of any Shares delivered pursuant to this Award Agreement or
by repayment in cash equal to the Fair Market Value as of the date of repayment
of the number of Shares delivered pursuant to this Award Agreement that have
been disposed of by the Grantee) within 30 days of the issuance of a letter by
the Company to the Grantee claiming such Misconduct and demand for repayment.
For purposes of this Award Agreement, “Misconduct” shall be determined by the
Company in its sole discretion and shall include, but not be limited to, any act
detrimental to the business or reputation of the Company, any act determined to
be a deliberate disregard of the Company’s or Affiliate’s rules or policies, or
any violation of any confidentiality, non-solicitation or non-competition
restriction applicable to the Grantee.


        (c) The Company shall have the sole and absolute discretion to take
action or not to take action pursuant to this Section 3 upon discovery of
Misconduct, and its determination not to take action in any particular instance
shall not in any way limit its authority to cause the forfeiture of the
Restricted Stock Units or to recoup the Award by sending a notice in any other
instance.




3

--------------------------------------------------------------------------------



        (d) The Restricted Stock Units shall be subject to any generally
applicable policies as to forfeiture, recoupment or “clawback” adopted by the
Company or an Affiliate that are communicated to the Grantee or any such policy
adopted to comply with applicable law.


        (e) Further, as a convenience and benefit to the Grantee in facilitating
the repayment, the Grantee hereby authorizes the Company or Affiliate to
withhold funds from any remaining payroll compensation, including pay for unused
vacation, to be applied toward any repayment pursuant to this Section 3, where
the law allows.


4. Payment of Restricted Stock Units. Except as otherwise may be provided
pursuant to Section 6 hereof, within thirty (30) days after the Vesting Date (or
such earlier date as the Restricted Stock Units become vested in accordance with
Section 2 hereof), the Company will deliver to the Grantee (or to the Grantee’s
estate in the event of death) the Shares underlying the Restricted Stock Units
that became vested on such Vesting Date.


        5.  Shareholder Rights. The Company's obligations with respect to the
Restricted Stock Units shall be satisfied in full upon payment of the Restricted
Stock Units in accordance with Section 4 hereof. The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend or voting
rights) in the Shares to which the Restricted Stock Units relate until such time
as such Shares have been delivered to the Grantee in accordance with Section 4
hereof. The rights of the Grantee hereunder will be no greater than those of an
unsecured general creditor of the Company. No assets of the Company will be held
or set aside as security for the obligations of the Company hereunder.


6. Section 409A of the Code. The Company intends that each Award of Restricted
Stock Units will be exempt from or comply with the requirements of Section 409A
of the Code, and this Award Agreement shall be interpreted and administered in
accordance with such intent. In particular, and notwithstanding any other
provision of this Award Agreement to the contrary: (a) the phrase “termination
of employment or other service” or words of similar import shall mean the
Grantee’s “separation from service” with the Company within the meaning of
Section 409A of the Code; (b) if the Grantee is a “specified employee” at the
time of his or her “separation from service” with the Company (as determined by
the Company in accordance with Section 409A of the Code), then, to the extent
necessary to comply with Section 409A of the Code, any Restricted Stock Units
otherwise payable as a result of the Grantee’s separation from service shall be
paid within thirty (30) days after the first business day which is at least six
(6) months after the Grantee’s separation from service (or if earlier, within 30
days after the Grantee’s death); and (c) to the extent required to comply with
Section 409A of the Code, any Restricted Stock Units otherwise payable as a
result of a Change in Control shall not be paid at such time unless the Change
in Control qualifies as a “change in control event” within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder and payment at
such time is otherwise permitted without the imposition of additional tax under
Section 409A of the Code (and if payment of Restricted Stock Units that become
vested upon a Change in Control is not so permitted, payment of such vested
Restricted Stock Units will be made on the earlier of the applicable Vesting
Date or within 30 days after the Grantee’s separation from service (subject to
any six-month delay required for a specified employee as provided herein)).
Although the Company will use reasonable efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the Restricted Stock Units is not warranted or guaranteed. Neither
the Company, its Subsidiaries nor their respective directors, officers,
employees or advisers shall be held


4

--------------------------------------------------------------------------------



liable for any taxes, interest, penalties or other monetary amounts owed by the
Grantee (or any other individual claiming a benefit through the Grantee) as a
result of this Award Agreement or the Restricted Stock Units granted hereunder.


        7. Tax Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Stock Units. The Company
does not guarantee any particular tax treatment or results in connection with
the grant or vesting of the Restricted Stock Units or the delivery of Shares
pursuant to this Award Agreement. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Award Agreement, then, except
as otherwise provided below, the Company or Subsidiary (as applicable) shall
retain a number of Shares otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value of the Shares on the
date of delivery); provided that in no event shall the value of the Shares
retained exceed the minimum amount of taxes required to be withheld or such
other amount that will not result in a negative accounting impact.
Notwithstanding the preceding sentence, the Grantee may elect, on a form
provided by the Company and subject to any terms and conditions imposed by the
Company, to pay or provide for payment of the required tax withholding. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of Shares under this Award
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
the amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).


        8. No Employment Contract. Nothing contained in this Award Agreement or
the Plan shall confer upon the Grantee any right with respect to continuance of
employment by, or other service with, the Company and its Subsidiaries, nor
limit or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment or other service or adjust the compensation of the
Grantee, in each case with or without Cause.


        9. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Award Agreement or the Plan shall not be taken into account
in determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.


        10.  Transferability. The Restricted Stock Units will not be subject to
transfer, anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to transfer, anticipate, alienate, sell, assign, pledge,
encumber, or charge such right or benefit will be void. The Restricted Stock
Units will not in any manner be liable for or subject to the debts, liabilities,
or torts of the Grantee.


        11. Adjustments. The number and kind of Restricted Stock Units are
subject to adjustment as provided in Section 4.3 of the Plan.


        12. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Stock


5

--------------------------------------------------------------------------------



Units and, notwithstanding any other provision of this Award, the Company shall
not be obligated to deliver any Shares pursuant to this Award Agreement if the
delivery of Shares would result in a violation of any such law or listing
requirement.


        13.  Successors. The obligations of the Company under this Award
Agreement shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company and its Affiliates,
taken as a whole.


        14. Severability. If any provision of this Award Agreement is determined
to be unenforceable or invalid under any applicable law, such provision will be
applied to the maximum extent permitted by applicable law, and shall
automatically be deemed amended in a manner consistent with its objectives to
the extent necessary to conform to any limitations required under applicable
law.


        15. Relation to Plan. This Award Agreement and the Restricted Stock
Units granted hereunder are subject to the terms and conditions of the Plan.
This Award Agreement and the Plan contain the entire agreement and understanding
of the parties with respect to the subject matter hereof, and supersede all
prior written or oral communications, representations and negotiations in
respect thereto. In the event of any inconsistency between the provisions of
this Award Agreement and the Plan, the Plan shall govern. The Administrator,
acting pursuant to the Plan, have the right to determine any questions which
arise in connection with the grant of the Restricted Stock Units.


        16.  Governing Law. This Award Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.


        17.  Amendment. Subject to the terms of the Plan, the Committee may
modify this Award Agreement upon written notice to the Grantee. Any amendment to
the Plan shall be deemed to be an amendment to this Award Agreement to the
extent that the amendment is applicable hereto. Notwithstanding the foregoing
(and except as otherwise may be provided in the Plan), no amendment of the Plan
or this Award Agreement shall adversely impair any rights of the Grantee under
this Award Agreement without the Grantee’s written consent.


        18. No Fractional Shares. Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total Shares issued exceed the total units granted under this
Award Agreement.


        19. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.




6

--------------------------------------------------------------------------------



        20. Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with any Award
made or offered under the Plan. The Grantee understands that, unless earlier
revoked by the Grantee by giving written notice to the Company’s Senior Vice
President, General Counsel and Corporate Secretary, this consent shall be
effective for the duration of the Award. The Grantee also understands that he or
she shall have the right at any time to request that the Company deliver written
copies of any and all materials referred to above at no charge. The Grantee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may elect to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.


7